Citation Nr: 0023949	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  98-15 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 (West 1991).


REPRESENTATION

Appellant represented by:	Corwin G. (Bubba) Muse, 
Attorney-at-law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to 
September 1960.

The instant appeal arose from an October 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO or VARO), in Jackson, Mississippi, which denied a claim 
for entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318 (West 1991).  The appellant testified at a personal 
hearing before the undersigned member of the Board of 
Veterans' Appeals (Board or BVA) sitting at Jackson in June 
1999.


FINDINGS OF FACT

1.  The veteran's last period of active duty ended in 
September 1960.

2.  The veteran died in October 1997.

3.  At the time of his death, the veteran was in receipt of 
total disability for schizophrenia, his only service-
connected disability.  The total rating had been in effect 
since August 1991.

4.  The appellant has not identified that she wished to 
challenge any earlier RO or Board decision for CUE as part of 
her § 1318 DIC "entitled to receive" claim, let alone 
provide the requisite specificity as to why her § 1318 CUE 
theory should be successful and would have sustained her 
claim.

5.  The appellant has not identified with specificity how, 
based on the evidence in the veteran's claims file, or under 
VA's control, at the time of the veteran's death and the law 
then applicable, the veteran would have been entitled to a 
total disability rating for the 10 years immediately 
preceding his death.

6.  The evidence of record does not show that the veteran was 
in receipt of or entitled to receive compensation at the time 
of death for service-connected disability that was rated 
totally disabling on either a schedular or unemployability 
basis for a period of 10 years immediately preceding death.


CONCLUSION OF LAW

The criteria for dependency and indemnity compensation (DIC) 
benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. § 3.22 (1999); 65 
Fed. Reg. 3388 (Jan. 21, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 1318, benefits may be paid to a deceased 
veteran's surviving spouse in the same manner as if the 
veteran's death is service-connected where the veteran's 
death was not caused by his or her own willful misconduct and 
either (1) the veteran was in receipt of or was entitled to 
receive compensation at the time of death for service-
connected disability that was continuously rated totally 
(100%) disabling by a schedular or unemployability rating for 
a period of 10 years or more immediately preceding death, or, 
(2) if totally rated for a lesser period, the veteran was so 
rated continuously for a period of not less than five years 
from the date of the veteran's discharge from active duty.  
See also 38 C.F.R. § 3.22 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that § 1318 DIC compensation benefits 
may also be obtained by showing that a veteran would have 
been in receipt of a 100% disability rating for the statutory 
period of time but for CUE in a final VARO or BVA decision.  
Cole v. West, 13 Vet. App. 268 (1999); Marso v. West, 13 Vet. 
App. 260, 267 (1999).  In addition, the Court has indicated 
that § 1318 DIC compensation benefits may be obtained by 
showing that a veteran "hypothetically" would have been 
entitled to a total disability rating for the required 
period.  Id; see also Wingo v. West, 11 Vet. App. 307 (1999); 
Carpenter v. Gober, 11 Vet. App. 140, 147 (1998).  

The Secretary of the VA (Secretary) has recently indicated 
that the Court's interpretation of 38 C.F.R. § 3.22(a) as 
permitting a hypothetical entitlement claim did not 
accurately reflect VA's intent, and the VA Secretary has 
further indicated that 38 U.S.C.A. § 1318 does not authorize 
VA to award dependency and indemnity compensation benefits in 
cases where the veteran merely had hypothetical entitlement.  
65 Fed Reg. 3388 (Jan. 21, 2000).  The regulation currently 
reads, in part, as follows:

§ 3.22 -- DIC benefits for survivors of 
certain veterans rated totally disabled 
at time of death.

(a) Even though a veteran died of non-
service-connected causes, VA will pay 
death benefits to the surviving spouse or 
children in the same manner as if the 
veteran's death were service-connected, 
if:
(1) The veteran's death was not the 
result of his or her own willful 
misconduct, and 
(2) At the time of death, the 
veteran was receiving, or was 
entitled to receive, compensation 
for service-connected disability 
that was: 
(i) Rated by VA as totally disabling 
for a continuous period of at least 
10 years immediately preceding 
death; or 
(ii) Rated by VA as totally 
disabling continuously since the 
veteran's release from active duty 
and for at least 5 years immediately 
preceding death.

(b) For purposes of this section, 
"entitled to receive" means that at the 
time of death, the veteran had service- 
connected disability rated totally 
disabling by VA but was not receiving 
compensation because:
(1) VA was paying the compensation 
to the veteran's dependents; 
(2) VA was withholding the 
compensation under authority of 38 
U.S.C. 5314 to offset an 
indebtedness of the veteran;
(3) The veteran had applied for 
compensation but had not received 
total disability compensation due 
solely to clear and unmistakable 
error in a VA decision concerning 
the issue of service connection, 
disability evaluation, or effective 
date;
(4) The veteran had not waived 
retired or retirement pay in order 
to receive compensation;
(5) VA was withholding payments 
under the provisions of 10 U.S.C. 
1174(h)(2);
(6) VA was withholding payments 
because the veteran's whereabouts 
was unknown, but the veteran was 
otherwise entitled to continued 
payments based on a total service-
connected disability rating; or 
(7) VA was withholding payments 
under 38 U.S.C. 5308 but determines 
that benefits were payable under 38 
U.S.C. 5309.

(c) For purposes of this section, "rated 
by VA as totally disabling" includes 
total disability ratings based on 
unemployability (Sec. 4.16 of this 
chapter).

65 Fed Reg. 3388, 3391 (Jan. 21, 2000).

The Board observes in passing that, where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to an appellant applies 
unless Congress provided otherwise or permitted the Secretary 
to do otherwise and the Secretary does so.  See Marcoux v. 
Brown, 9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In this case, although 38 C.F.R. § 3.22 was 
revised after the appellant's claim was filed, the law itself 
has not changed.  As the Secretary's interpretive rule makes 
clear, the law was always that hypothetical claims were not 
permitted to establish entitlement DIC.

Service connection for schizophrenia was granted effective 
September 29, 1960, and the veteran was initially assigned a 
30 percent rating.  Schizophrenia was his sole service-
connected disability.  The disability evaluation varied from 
10 to 70 percent over the next decade or so, with periods of 
temporary total evaluations.  

From October 4, 1973, to April 30, 1983, a total disability 
evaluation was assigned, first on a TDIU (total disability 
based on individual unemployability) basis, and later on a 
schedular basis.  The disability evaluation was reduced to 70 
percent, effective May 1, 1983.  Rating decisions dated in 
October 1984, April 1985, November 1986, September 1987, and 
March 1989 as well as Board decisions dated in May 1984 and 
January 1989 denied claims for increased, or total, ratings 
for schizophrenia on both a schedular basis and a TDIU basis.

At the time of the veteran's death on October 2, 1997, he was 
in receipt of total disability compensation for his service-
connected schizophrenia.  A total schedular rating had been 
in effect since August 12, 1991.

Actual Receipt Theory

The evidence reveals that the appellant is not entitled to 
§ 1318 benefits on the basis of actual receipt.  According to 
the Secretary's interpretation of 38 C.F.R. § 3.22 and 
38 U.S.C.A. § 1318, the appellant is precluded from 
recovering the benefits she seeks.  This is so because the 
veteran was not receiving total disability benefits for a 
continuous period of 10 years immediately preceding his death 
nor had he been receiving total disability benefits 
continuously since his release from active duty and for at 
least 5 years.  The veteran had been receiving total 
disability benefits for a continuous period of less than 7 
years at the time of his death, and he had not been rated by 
VA as totally disabling continuously since his release from 
active duty.  The Board also finds that the veteran was not 
"entitled to receive" total disability benefits for either 
of the requisite time periods as that term is defined under 
65 Fed. Reg. 3391, to be codified at 38 C.F.R. § 3.22(b). 

CUE-Based Theory

As noted above, DIC benefits under § 1318 may also be 
obtained if the veteran would have been in receipt of a 100% 
disability rating for the statutory period of time but for 
CUE in a final VARO or BVA decision.  The Court has outlined 
exactly how much specificity is required in order to raise a 
§ 1318 CUE theory.  See 38 U.S.C.A. §§ 5109A, 7111 (West 
Supp. 2000); 38 C.F.R. § 3.105(a) (1999).  In Cole, the Court 
held that for CUE in these cases "a section 1318 DIC 
claimant must provide at least the following: The date or 
approximate date of the decision sought to be attacked 
collaterally, or otherwise provide sufficient detail so as to 
identify clearly the subject prior decision, and must 
indicate how, based on the evidence of record and the law at 
the time of the decision being attacked, the veteran would 
have been entitled to have prevailed so as to have been 
receiving a total disability rating for ten years immediately 
preceding the veteran's death."  Cole, 13 Vet. App. at 276-
77.  See also Crippen v. Brown, 9 Vet. App. 412, 418 (1996); 
Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 
Vet. App. 40, 44 (1993). 

Here, the appellant did not at any point even identify to the 
Board or the RO that she wished to challenge any earlier RO 
or Board decision for CUE as part of her § 1318 DIC 
"entitled to receive" claim, let alone provide the 
requisite specificity as to why her § 1318 CUE theory should 
be successful and would have sustained her claim here.  The 
Board notes that pursuant to the October 1999 remand, the RO 
sent her a letter in November 1999 which indicated she was 
being given an opportunity to provide additional information 
regarding her claim.  However, she did not submit any 
additional evidence or argument.  Accordingly, the Board 
finds that no such CUE theory was ever raised by the 
appellant and properly presented.  Of course, the appellant 
remains free to bring such a § 1318 CUE-based claim.  See 
Cole, 13 Vet. App. at 277.

"Entitled to Receive" Theory

As an initial matter, the Secretary interprets the applicable 
law to preclude recovery based upon a hypothetical 
entitlement claim.  38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. 
§ 3.22; 65 Fed. Reg. 3388 et seq. (Jan. 21, 2000).  The Board 
notes that it is bound by VA law and regulations.  See 
38 U.S.C.A. § 7104(c) (West 1991).  However, it appears that 
the Court continues to interpret 38 U.S.C.A. § 1318 as 
including claims for hypothetical entitlement.  See Sachs v. 
Gober, No. 98-1632, 2000 U. S. App. Vet. Claims LEXIS 742 at 
*8 (July 27, 2000) (decided after the publication of 65 Fed. 
Reg. 3388 et seq. (Jan. 21, 2000)). 

Recently the Court narrowed the hypothetical entitlement 
theory to "the specific and limited exceptions under 
Carpenter or Wingo."  Marso, 13 Vet. App. at 267.  Under 
this narrow construction, the Board finds that hypothetical 
entitlement is not warranted as neither of the these 
exceptions apply in this case.  

Wingo v. West, 11 Vet. App. 307 (1999), held that where a 
veteran had never filed a claim for VA benefits, the 
veteran's surviving spouse could still file a claim for DIC 
benefits to demonstrate that the veteran would have been 
entitled to receive VA compensation for a 100% disability 
rating for 10 continuous years prior to the veteran's death.  
Thus, the Wingo exception applies where no final VA decision 
regarding the veteran's level of disability had been made 
which would affect a survivor's claim under section 
1318(b)(1).  Such is not the case here.  As noted below, 
there were numerous final VA decisions regarding the 
veteran's level of disability during the last 10 years of his 
life.  See also Marso, 13 Vet. App. at 267.

Carpenter v. Gober, 11 Vet. App. 140, 147 (1998), applies to 
section 1318(b) "entitled to receive" claims filed prior to 
the promulgation of 38 C.F.R. § 20.1106, which became 
effective in March 1992.  As the appellant here filed her 
claim in October 1997, the Carpenter exception is 
inapplicable in this case.  See also Marso, 13 Vet. App. at 
267. 

In a companion case to Marso, the Court described the 
hypothetical entitlement theory as occurring "if, on 
consideration of the 'evidence in the veteran's claims file 
or VA custody prior to the veteran's death and the law then 
or subsequently made retroactively applicable', the veteran 
hypothetically would have been entitled to receive a total 
disability rating for a period or periods of time, when added 
to any period during which the veteran actually held such a 
rating, that would provide such a rating for at least the 10 
years immediately preceding the veteran's death."  Cole, 13 
Vet. App. at 274.

The Cole Court addressed what specifically an appellant must 
argue in order to obtain an adjudication of a § 1318 
hypothetically "entitled to receive" theory.  The Court 
found that these claims were similar to CUE claims and held, 
"as to a § 1318 hypothetically 'entitled to receive' theory 
that a claimant must . . . set forth how, based on the 
evidence in the veteran's claims file, or under VA's control, 
at the time of the veteran's death and the law then 
applicable, the veteran would have been entitled to a total 
disability rating for the 10 years immediately preceding the 
veteran's death."  Cole, 13 Vet. App. at 278-79. 

Here, the appellant did not at any point even identify to the 
Board or the RO how, based on the evidence in the veteran's 
claims file, or under VA's control, at the time of the 
veteran's death and the law then applicable, the veteran 
would have been entitled to a total disability rating for the 
10 years immediately preceding the veteran's death, let alone 
provide the requisite specificity as to why her section 1318 
"entitled to receive" theory should be successful and would 
have sustained her claim here.  The Board notes that pursuant 
to the October 1999 remand, the RO sent her a letter in 
November 1999 which indicated she was being given an 
opportunity to provide additional information regarding her 
claim and that "[t]he best type of evidence to submit would 
be medical evidence showing that the veteran hypothetically 
would have been entitled to the 100 percent evaluation for 
his service connected condition for the 10 years preceding 
his death."  However, she did not submit any additional 
evidence or argument.  Accordingly, the Board finds that no 
such "entitled to receive" theory was ever raised by the 
appellant and properly presented.  See Cole, 13 Vet. App. at 
277.

Accordingly, for the reasons and bases expressed above, the 
Board concludes that the appellant's claim of entitlement to 
DIC under § 1318 is precluded as a matter of law.  Because 
the law, and not the facts, is dispositive of the issue, the 
appellant has failed to state a claim upon which relief may 
be granted, and, as a matter of law, the claim must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 
(West 1991) is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

